DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 16/683,489 filed 14 November 2019. Claims 12-25 pending. Claims 1-11 canceled.

Allowable Subject Matter
Claims 12-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 12:
A transmission arrangement (21) for a motor vehicle (20), comprising: a transmission housing (8); a transmission gearing (2); a hydrodynamic torque converter (1) operatively connected to the transmission gearing (2); a shift element (KO); an internal combustion engine (VM) operatively connectable to the hydrodynamic torque converter (1) by the shift element (KO); a gear set (6) having a constant gear ratio; and at least one electric machine (EM) as a drive, the electric machine (EM) being operatively connected to the hydrodynamic torque converter (1) by the gear set (6), wherein the electric machine (EM), the gear set (6), the shift element (KO), and the torque converter (1) are arranged in a wet space area (7) of the transmission housing (8), and wherein the gear set (6) is arranged in power flow between the shift element (KO) and the electric machine (EM).
Regarding claim 12, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, claim 1 establishes that there is a gear set, electric machine, and internal combustion engine that are connected in a power flow upstream from a torque converter. Further, there are specific locations of each member established in claim 1 and all elements are contained in a wet environment. These limitations are not taught or rendered obvious by the prior art of record. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 03 March 2021, with respect to pages 5 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 12-24 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659